DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on July 02, 2021. The application contains claims 1-20: 
Claims 19 and 20 are new
Claims 1-20 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Cheung et al. (US 10394757 B2) teaches: 
“a method, comprising:
receiving, by a computing device, a key name and elements of a segment list in a request to store an object, wherein each of the elements corresponds to a segment associated with the object and comprises a segment hash;
generating, by the computing device, a segment map for the object comprising a header and entries, wherein each of the entries comprises at least an expanded offset, one of the segment hashes, and a start offset; and
storing, by the computing device, the segment map as associated with the key name, and segment data included in at least one of the elements, in an object store.”


 “generating, by the computing device, a segment map for the first object comprising a header and first and second entries comprising a first expanded offset, the first segment hash, and a first start offset and a second expanded offset, the second segment hash, and a second start offset, respectively, wherein the first and second expanded offsets comprise a relative starting location within the first object for the first and second segments, respectively, and the first and second start offsets comprise another relative starting location within the first and second segments for the first and second data, respectively;”

Dependent claims 2-6, 8-12, and 14-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOQIN HU/Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168